COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00439-CR


SALVADOR VILLAGOMEZ                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1339038W

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      On October 17, 2014, the trial court revoked Appellant Salvador

Villagomez’s community supervision, adjudicated his guilt for robbery causing

bodily injury, and sentenced him to six years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice. On the same day, the trial

court entered its certification of defendant’s right to appeal. See Tex. R. App. P.


      1
       See Tex. R. App. P. 47.4.
25.2(a)(2). The certification states that “the defendant has waived the right to

appeal.”

      On October 23, 2014, Appellant filed a pro se notice of appeal.         On

October 27, 2014, we notified Appellant that the certification indicating that he

had waived the right to appeal had been filed in this court and that this appeal

could be dismissed unless he or any party desiring to continue the appeal filed a

response on or before November 6, 2014, showing grounds for continuing the

appeal.    See Tex. R. App. P. 25.2(d), 44.3.     No response has been filed.

Because the trial court’s certification affirmatively shows that Appellant has

waived the right to appeal, we dismiss the appeal. See Tex. R. App. P. 43.2(f);

Hill v. State, 929 S.W.2d 607, 609 (Tex. App.—Waco 1996, no pet.).



                                                 PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 18, 2014




                                       2